Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. 
	Specifically, with respect to claim 14, applicant argues that Tao et al does not show the limitation to “iteratively exchanging soft decisions of the one or more symbols between an equalizer and a decoder by iteratively adapting one or more filters based upon a posteriori soft decisions of the one or more symbols”.  However, as shown in Figure 1 of Tao et al, the “extrinsic LLRs” between the equalizer and decoder provide for such.
The amendments to the claims overcome the 35 USC 112, second paragraph rejections.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Tao et al (Turbo Detection for MIMO-OFDM Underwater Acoustic Communications).
Per claim 14, Tao et al discloses a method for communication using a multiple-input multiple-output ("MIMO") channel. The method includes receiving, at a receiver, a signal comprising bits of information encoded in one or more symbols, (OFDM), iteratively exchanging soft decisions of the one or more symbols between an equalizer and a decoder by iteratively adapting one or more filters based upon a posteriori soft decisions of the one or more symbols (page 28, second full paragraph, “the linear soft-decision OFDM equalizer performs a hybrid soft interference cancellation using both the a priori and the a posteriori soft symbol estimations” and conclusion section and Fig. 1) and outputting, from the decoder, a hard decision of the bits of information encoded in each of the one or more symbols (Introduction section and Channel Decoding section).
Per claim 15, see turbo decision-feedback equalization (TDFE).
Per claim 16, see Fig. 1.

Allowable Subject Matter
5.	Claims 1-13 are allowed.

6.	Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl